Citation Nr: 0729270	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder (claimed as a nervous condition, anxiety 
disorder, and schizoaffective disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for an 
anxiety disorder (also claimed as a nervous condition) 
because new and material evidence sufficient to reopen the 
claim had not been submitted.    

In an April 2004 rating decision, the RO continued the denial 
of service connection for anxiety disorder because evidence 
submitted was not new and material.  The veteran submitted a 
statement, received in September 2004, indicating that he 
wished to reopen his claim for service connection for anxiety 
disorder.  Although the RO treated this as a new claim, the 
Board will liberally construe the veteran's statement as a 
timely notice of disagreement (NOD) to the January 2004 
rating decision.  In a January 2005 rating decision, after 
receiving additional evidence, the RO reopened the claim for 
service connection for a nervous condition, but confirmed and 
continued the previous denial.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed July 1976 rating decision, the RO 
previously considered and denied a claim of service 
connection for a nervous condition.  

2.  Evidence received since the July 1976 RO decision relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 1976 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the July 1976 RO decision 
is new and material; the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The October 2004 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence and provided 
notice of the type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
last previous denial.  

In the present appeal, VA did not provide the veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In the present case, however, the 
RO can address any such notice deficiency on remand.  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and a RO hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
record is complete and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including psychosis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for a nervous condition in August 1975 
and July 1976 rating decisions.  The RO reopened and 
reconsidered the veteran's claim for service connection in 
January 2005.  The Board believes that the RO was ultimately 
correct in reopening the veteran's claim; nevertheless, the 
Board must address the issue of new and material evidence.  
See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  Thus, the Board recharacterized the issue on appeal 
as whether the veteran has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

At the time of the July 1976 rating decision, the RO found 
that a nervous condition was not shown by the evidence of 
record.

Evidence received subsequent to the July 1976 rating 
decision, which relates to the veteran's claim, includes (1) 
VA psychiatric treatment notes dated from July 2002 to 
October 2004; (2) private treatment records from the Henry 
Ford Health System dated from 2002 to 2004; (3) A July 2004 
letter from the veteran's VA psychiatrist identifying current 
psychiatric treatment; (4) an October 2004 certification from 
the veteran's health care provider; (5) lay statements from 
the veteran identifying in-service treatment at the Ireland 
Army Hospital, Mental Hygiene Clinic; and (5) a June 2005 RO 
hearing transcript.  This evidence is new in that it has not 
been previously submitted.

The Board finds that the new evidence submitted is material.  
VA and private treatment records and reports reflect a 
current psychiatric disability; diagnoses include 
schizoaffective disorder, bipolar disorder, and major 
depressive disorder.  During the veteran's RO hearing and in 
lay statements, the veteran indicated that he was 
hospitalized while in service for a suicide attempt and 
reported receiving treatment at the Ireland Army Hospital, 
Mental Hygiene Clinic.  The veteran's hearing transcript and 
in his lay statements contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability.  See Hodge v. West, 155 F.3d 1356 (1998).   The 
Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for an acquired psychiatric disability.  
However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability. 


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability is reopened, and to this 
extent only, the appeal is granted. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

As noted above, the veteran indicated that he was 
hospitalized for three days in service at the Ireland Army 
Hospital, Mental Hygiene Clinic in October 1974 after a 
suicide attempt.  In a November 2004 statement, it was noted 
that the veteran served under another name in service.  See 
DD Form 214.  The RO should obtain any outstanding medical 
records from the Ireland Army Hospital in Fort Knox, Kentucky 
from October 1974, to include records from the Mental Hygiene 
Clinic, and associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.  If the 
evidence shows that an acquired psychiatric disability may be 
related to service and the RO finds that a VA examination is 
necessary for disposition of the claim, the veteran should be 
afforded such.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should obtain any outstanding 
clinical/hospitalization records from 
Ireland Army Hospital, Fort Knox, 
Kentucky, to include records from the 
Mental Hygiene Clinic, from October 1974 
and should associate them with the claims 
file.  The search should include the name 
that the veteran served under while on 
active duty.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  If the RO finds 
that a VA examination is warranted, the 
claims folder should be made available to 
the examiner for review prior to 
examination.  The examiner should 
identify all current psychiatric 
disorders and state whether it is at 
least as likely as not that any acquired 
psychiatric disability was incurred in 
service or if psychosis manifested within 
one year of separation of service.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


